Title: To James Madison from John Graham, 16 September 1808
From: Graham, John
To: Madison, James



Sir
Dept of State 16th. Sepr. 1808.

I had the Honor to receive your Note directing me to desire Mr. Short to name the fund on which he would draw.  I have written to him accordingly and sent a Copy of your note that he may decide whether it was intended that he should direct his answer to the Secretary of the Treasury at NewYork, or send it to me.  In either case some little delay must take place probably long enough to give you time to say something to Mr. Pinkney on the Subject of Mr. Erskines Letter which goes, by this Mail.  I shall not however feel myself at Liberty to detain the vessel if the next Post brings your Orders for her Departure.
Having to Copy every thing myself I shall not be ready to close the Dispatches before tomorrow, when Mr. Gibbon will go on to Phia. to wait there for further Orders.  I would have kept him here until after the reciept of the Letter which I expect from you on Sunday; but that he has some little Business to arrange in Phia.  With Sentiments of the most Sincere & Respectful Attachment I am Sir Your Most Obt Sert

John Graham


P S.  I have received Passports from Mr. Erskine & Genl. Turreau.  I requested Mr. Foronda to send his to the Collector at Phia.

